       Case 2:14-cr-00520-GAM Document 326 Filed 03/05/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                        :
                                                :
                           v.                   :             CRIMINAL ACTION
                                                :             No. 14-520-5
RAPHAEL HUNT-IRVING                             :
                                                :
                                                :


                                        ORDER


      This 5th day of March, 2021, it is hereby ORDERED that Defendant’s Motion for Relief

under Rule 60(b), ECF 317, is DENIED.




                                                  /s/ Gerald Austin McHugh
                                                United States District Judge




                                            1
